Name: Council Regulation (EEC) No 3032/79 of 20 December 1979 on the supply of butteroil to non-governmental organizations (NGOs) as food aid pursuant to Regulation (EEC) No 831/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 79 Official Journal of the European Communities No L 340/35 COUNCIL REGULATION (EEC ) No 3032/79 of 20 December 1979 on the supply of butteroil to non-governmental organizations (NGOs) as food aid pursuant to Regulation (EEC ) No 831/78 HAS ADOPTED THIS REGULATION: Article 1 Of the 1 440 tonnes of butteroil provided for as a reserve under Regulation (EEC ) No 831/78 , 100 tonnes shall be allocated to non-governmental organizations (NGOs). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 830/78 of 25 April 1 978 laying down general rules for the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 831 /78 of 25 April 1978 on the supply of milk fats to certain developing countries and specialized bodies under the 1978 food-aid programme ( 2) provides for the establishment of a reserve of 1 440 tonnes of butteroil ; Whereas the non-governmental organizations (NGOs) have requested food aid in the form of milk fats ; whereas their needs warrant food aid from the Community ; Whereas, in order to enable the aid to be used effectively , arrangements should be made to finance certain transport and distribution costs, Article 2 Community financing shall cover transport costs to the places of destination and distribution costs . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1979 . For the Council The President J. TUNNEY (!) OJ No L 115 , 27 . 4 . 1978 , p. 6 . ( 2 ) O J No L 115 , 27.4. 1978 , p . 8 .